Title: From Thomas Jefferson to Charles Buxton, 13 July 1805
From: Jefferson, Thomas
To: Buxton, Charles


                  
                     Washington July 13. 05.
                  
                  Th: Jefferson presents his compliments & his thanks to Mr. Buxton for the drawings he has been so kind as to send him of a still for the distillation of sea–water. it has been for some time under his contemplation to have that process familiarised to our ships of war, which lose important time in going for water. with mr Buxton’s permission, his designs will be considered with a view to that object.
               